 Case 3:20-cv-03371-K-BK Document 16 Filed 08/11/21       Page 1 of 1 PageID 179



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JOHN MICHAEL SULLIVAN,                  §
INDIVIDUALLY, AND VALERO                §
HOME SOLUTIONS, LLP,                    §
                 PLAINTIFFS,            §
                                        §
V.                                      §        CASE NO. 3:20-CV-03371-K-BK
                                        §
PS FUNDING INC.,                        §
                                        §
                   DEFENDANT.

          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.    Accordingly, Plaintiffs’ case is DISMISSED WITH

PREJUDICE.

       SO ORDERED.

       Signed August 11th, 2021.

                                      _________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
